DETAILED ACTION
Claim(s) 1-28, 30, and 31 are pending for consideration following applicant’s amendment filed 11/02/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-9, 12-14, 17-20, 22-28, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 31 each recite the limitation "the first line connection piece" in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears that this limitation is intended to refer to the line connection piece recited in claim 1.
Claim 7 recites “the valve housing comprising a valve closure member”.  However, the claim previously recites “a valve housing in which is disposed the valve device”.  It is unclear whether the “valve closure member” and the “valve device” are the same or different elements.  It appears from applicant’s specification as filed that there is only one valve closure member or device.  Specifically, the claims recite the “valve device” as “configured to close the coupling opening” (claim 1).  Therefore, it is clear that the “valve device” as claimed refers to the same element as the “valve closure member”.  That is, applicant’s device only includes a single valve head to close a fluid flow passage and therefore the claims should not recite two separate elements as presently presented.
Claims 8, 9, 18, 19, 28, and 30 each recite “a support in which the line connection piece for connecting a hydraulic line and the line connection piece is disposed”.  It is unclear how the line connection piece connects 2 separate components with one being the line connection piece (itself).
Claim 12 recites “the housing defines a valve chamber housing”.  However, a pressure chamber housing is previously recited (claim 1) and applicant’s specification as filed describes the valve chamber housing as configured as a pressure chamber housing.  Therefore, it appears that these elements are either the same or used in mutually exclusive embodiments.  It is unclear how many housings are required by the claim.
Claim 17 recites “the housing…accommodates a valve housing”.  However, a pressure chamber housing is previously recited (claim 16) and applicant’s specification as filed describes the valve housing (or valve chamber housing) as configured as a pressure chamber housing.  Therefore, it appears that these elements are either the same or used in mutually exclusive embodiments.  It is unclear how many housings are required by the claim.
Claim 17 recites “the valve housing comprising a valve closure member”.  However, the claim previously recites “a valve housing in which is disposed the valve device”.  It is unclear whether the “valve closure member” and the “valve device” are the same or different elements.  It appears from applicant’s specification as filed that there is only one valve closure member or device.  Specifically, it is clear that the “valve device” as claimed refers to the same element as the “valve closure member”.  That is, applicant’s device only includes a single valve head to close a fluid flow passage and therefore the claims should not recite two separate elements as presently presented.
Claim 22 recites the limitation "the front side of the pressure chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this limitation may be intended to recite “the front side of the pressure chamber housing”.
Claim 23 recites “the valve chamber housing comprising a valve closure member”.  However, the claim previously recites “a valve chamber housing in which is disposed the valve device”.  It is unclear whether the “valve closure member” and the “valve device” are the same or different elements.  It appears from applicant’s specification as filed that there is only one valve closure member or device.  Specifically, it is clear that the “valve device” as claimed refers to the same element as the “valve closure member”.  That is, applicant’s device only includes a single valve head to close a fluid flow passage and therefore the claims should not recite two separate elements as presently presented.
Claim 23 recites “a pressure chamber housing”.  However, a valve chamber housing is previously recited in the claim and applicant’s specification as filed describes the valve chamber housing as configured as a pressure chamber housing.  Therefore, it appears that these elements are either the same or used in mutually exclusive embodiments.  It is unclear how many housings are required by the claim.
Claim 27 recites the limitation "the seal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-28, 30, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebscher et al. (US Patent 5253842).
Regarding Claim 1, Huebscher discloses a hydraulic line coupling (Huebscher discloses a coupling which is at least capable of use with hydraulic fluid) capable of use with a hydraulic brake or clutch of vehicles having handlebar steering and a hydraulic line (the limitations of the hydraulic brake or clutch of vehicles having handlebar steering and a hydraulic line are directed only to the suggested use of the claimed coupling; the coupling of Huebscher is at least capable of being used in the recited manner), the hydraulic line coupling comprising: a line connection piece 50 comprising an extension 52 shaped to connect to the hydraulic line (i.e. such as the line including valve 58) and defining a passage to be connected to the hydraulic line (passage extending from opening 54 through the line connection piece); a housing 12 defining a coupling opening (opening at the left end as best shown in Figure 2) in which the line connection piece is to be disposed for coupling the hydraulic line to the housing (as shown in Figure 3); a valve device (including plunger 38) disposed in the housing 12 and configured to close the coupling opening (via sealing engagement with O-ring 16) when the line connection piece is not in the coupling opening (as shown in Figure 2; col. 3, lines 7-19); a seal 16 with which the valve device 38 closes the coupling opening when the line connection piece is not in the coupling opening (as described above as shown in Figure 2), and with which seal the line connection piece seals the passage from the environment when the line connection piece is in the coupling opening (via engagement of 52 with 16 as described in col. 4, lines 8-17); and a pressure chamber housing (sleeve 18 is readable on the recited “pressure chamber housing” at least because the sleeve accommodates fluid pressure therein), the housing 12 accommodating the pressure chamber housing (as shown in Figures 2 and 3), the pressure chamber housing 18 defining a pressure chamber connected to the passage of the line connection piece (as best shown in Figure 3, fluid pressure from within 18 flows to the passage of the line connection piece 50).
Regarding Claim 2, Huebscher is seen as further disclosing a second line connection piece (manifold 64 is readable as a second line connection piece because it provides a second connection in the line; it is noted that the claim does not require the further line connection piece to have all of the limitations of the line connection piece recited in claim 1) separate from the first line connection piece 50, the line connection piece 50 and the second line connection piece 64 being connected to each other in a pressure-tight manner (i.e. fluid pressure flows from 50 to 64 without leaks) through the pressure chamber (chamber within 18; i.e. fluid flow out of 52, through 18 and eventually to 64).
Regarding Claim 3, Huebscher further discloses the valve device 38 is disposed in the pressure chamber housing 18 (at least in the position shown in Figure 2).
Regarding Claim 4, Huebscher further discloses the pressure chamber housing 18 is configured as a valve chamber housing (at least because the valve device 38 is at least partially within the pressure chamber housing as shown in Figure 2).
Regarding Claim 6, Huebscher further discloses the pressure chamber housing 18 has a front side (left side as shown in Figure 2); and the front side of the pressure chamber housing applies a force to the seal 16 in an axial direction (this is achieved via the plunger 38, which is biased by the spring against the shoulder 44; i.e. the spring pushes the plunger against the housing 18 which applies the force to the seal in the axial direction).
Regarding Claim 7, Huebscher is seen as further disclosing (as best understood as described above) the housing 12 comprises: a support 46 in which the line connection piece is disposed (as shown in Figure 3); and a valve housing 18 in which is disposed the valve device 38, the valve housing 18 comprising a valve closure member disposed in the housing and configured to connect the housing to the passage of the line connection piece (as best understood the valve closure member refers to the valve device previously recited, as applicant only includes a single valve in the device; alternatively, sleeve 20 may be seen as a “valve closure member” because, in combination with the line connection piece, closes the opening from outside debris).
Regarding Claim 8, Huebscher is seen as further disclosing the housing 12 comprises a support 20 (sleeve 20 provides at least some support for the line connection piece) in which the line connection piece 50 for connecting a hydraulic line and the line connection piece is disposed (as shown in Figure 3), and which further comprises a locking device (including cap 22 and clip 46) comprising a press sleeve 22 (cap 22 includes a sleeve shape and is at least capable of being pressed onto the housing as shown in Figure 2 and therefore is seen to be readable as a “press sleeve”), the locking device securing the line connection piece 50 in the housing with the press sleeve of the locking device (the press sleeve 22 forms part of the structure which locks the line connection piece in the housing).
Regarding Claim 9, Huebscher is seen as further disclosing the housing comprises a support 20 (sleeve 20 provides at least some support for the line connection piece) in which the line connection piece 50 for connecting a hydraulic line and the line connection piece is disposed (as shown in Figure 3), and which further comprises a locking device (including cap 22 and clip 46) comprising a twist cap (cap 22 is at least capable of being twisted around the housing 12 as shown in Figure 2 and therefore is seen to be readable as a “twist cap”), the locking device securing the line connection piece 50 in the housing with the twist cap (the twist cap 22 forms part of the structure which locks the line connection piece in the housing).
Regarding Claim 10, Huebscher further discloses the hydraulic line coupling comprises a locking device (clip 46) securing the line connection piece 50 in the housing 12.
Regarding Claim 11, Huebscher further discloses the locking device 46 is secured with an interlocking connection to the line connection piece 50 (via rear surface 76) and with an interlocking connection to the housing 12 (locked to the housing 12 via cap 22) such that an indirect interlocking connection between the line connection piece 50 and the housing 12 is created through the locking device 46.
Regarding Claim 12, Huebscher further discloses the housing 12 defines a valve chamber housing (as best understood as described above, sleeve 18 is readable on the recited “valve chamber housing” at least because the sleeve accommodates valve 38 therein; alternatively 20 is readable on the valve chamber housing) and the valve device 38 is disposed in the valve chamber housing (as shown in Figure 2).
Regarding Claim 13, Huebscher further discloses the valve chamber housing 18 (as best understood as described above; in an alternative interpretation element 20 is readable on the recited pressure chamber housing of claim 1) has a front side (left side as shown in Figure 2); and the front side of the valve chamber housing applies a force to the seal 16 in an axial direction (this is achieved via the plunger 38, which is biased by the spring against the shoulder 44; i.e. the spring pushes the plunger against the housing 18 which applies the force to the seal in the axial direction).
Regarding Claim 14, Huebscher is seen as further disclosing the hydraulic brake or clutch of the vehicle having handlebar steering has a further hydraulic line (the device of Huebscher is at least capable of being used with a system having a further hydraulic line) and the hydraulic line coupling (as described above) further comprises a further line connection piece (manifold 64 is readable as a further line connection piece because it provides a further connection in the line; it is noted that the claim does not require the further line connection piece to have all of the limitations of the line connection piece recited in claim 1) shaped to connect to the further hydraulic line (64 is a manifold and the ends opposite the end shown in Figure 2 are at least capable of being connected to further hydraulic lines).
Regarding Claim 15, Huebscher is seen as further disclosing the hydraulic brake or clutch of the vehicle having handlebar steering has a hydraulic component (the coupling of Huebscher is capable of being used with a system in which a hydraulic brake or clutch of the vehicle having handlebar steering has a hydraulic component; it is noted that this limitation further limits the intended use of the claimed coupling, but does not recite an element of the coupling); and the housing 12 has a connecting area 64 shaped to connect to the hydraulic component (manifold 64 is at least capable of being connected to a hydraulic component).
Regarding Claim 16, Huebscher discloses a hydraulic line coupling (Huebscher discloses a coupling which is at least capable of use with hydraulic fluid) capable of use with a hydraulic brake or clutch of vehicles having handlebar steering and a hydraulic line (the limitations of the hydraulic brake or clutch of vehicles having handlebar steering and a hydraulic line are directed only to the suggested use of the claimed coupling; the coupling of Huebscher is at least capable of being used in the recited manner), the hydraulic line coupling comprising: a line connection piece 50 comprising an extension 52 shaped to connect to the hydraulic line (i.e. such as the line including valve 58) and defining a passage to be connected to the hydraulic line (passage extending from opening 54 through the line connection piece); a housing 12 defining a coupling opening (opening at the left end as best shown in Figure 2) in which the line connection piece is to be disposed for coupling the hydraulic line to the housing (as shown in Figure 3); and a pressure chamber housing (sleeve 18 is readable on the recited “pressure chamber housing” at least because the sleeve accommodates fluid pressure therein), the housing 12 accommodating the pressure chamber housing 18, the pressure chamber housing 18 defining a pressure chamber connected to the passage of the line connection piece (fluid pressure is contained within 18 and travels through the passage of the line connection piece).
Regarding Claim 17, Huebscher is seen as further disclosing the housing: comprises a support (clip 46 provides at least some support for the line connection piece) in which the line connection piece is disposed; and accommodates a valve housing (sleeve 20 is seen to be readable as a valve housing because the valve is partially within the sleeve 20 at least in the position shown in Figure 2) in which is disposed a valve device 38, the valve housing 20 comprising a valve closure member (as best understood as described above this is intended to refer to the previously recited valve device) disposed in the housing 12 and configured to connect the housing to the passage of the line connection piece (by opening and closing the flow path due to 38 disengaging and engaging seal 16).
Regarding Claim 18, Huebscher is seen as further disclosing the housing 12 comprises a support 20 (sleeve 20 provides at least some support for the line connection piece) in which the line connection piece 50 for connecting a hydraulic line and the line connection piece is disposed (as shown in Figure 3), and which further comprises a locking device (including cap 22 and clip 46) comprising a press sleeve 22 (cap 22 includes a sleeve shape and is at least capable of being pressed onto the housing as shown in Figure 2 and therefore is seen to be readable as a “press sleeve”), the locking device securing the line connection piece 50 in the housing with the press sleeve of the locking device (the press sleeve 22 forms part of the structure which locks the line connection piece in the housing).
Regarding Claim 19, Huebscher is seen as further disclosing the housing comprises a support 20 (sleeve 20 provides at least some support for the line connection piece) in which the line connection piece 50 for connecting a hydraulic line and the line connection piece is disposed (as shown in Figure 3), and which further comprises a locking device (including cap 22 and clip 46) comprising a twist cap (cap 22 is at least capable of being twisted around the housing 12 as shown in Figure 2 and therefore is seen to be readable as a “twist cap”), the locking device securing the line connection piece 50 in the housing with the twist cap (the twist cap 22 forms part of the structure which locks the line connection piece in the housing).
Regarding Claim 20, Huebscher further discloses a valve device 38 is disposed in the pressure chamber housing 18 (at least in the position shown in Figure 2).
Regarding Claim 21, Huebscher further discloses the pressure chamber housing 18 is configured as a valve chamber housing (at least because the valve device 38 is at least partially within the pressure chamber housing as shown in Figure 2).
Regarding Claim 22, Huebscher further discloses the pressure chamber housing 18 has a front side (left side as shown in Figure 2); a seal 16 is disposed at the front side of the pressure chamber (at the front side of the pressure chamber housing 18 as best understood as described above); and the front side of the pressure chamber housing applies a force to the seal 16 in an axial direction (this is achieved via the plunger 38, which is biased by the spring against the shoulder 44; i.e. the spring pushes the plunger against the housing 18 which applies the force to the seal in the axial direction).
Regarding Claim 23, Huebscher discloses a hydraulic line coupling (Huebscher discloses a coupling which is at least capable of use with hydraulic fluid) capable of use with a hydraulic brake or clutch of vehicles having handlebar steering and a hydraulic line (the limitations of the hydraulic brake or clutch of vehicles having handlebar steering and a hydraulic line are directed only to the suggested use of the claimed coupling; the coupling of Huebscher is at least capable of being used in the recited manner), the hydraulic line coupling comprising: a line connection piece 50 comprising an extension 52 shaped to connect to the hydraulic line (i.e. such as the line including valve 58) and defining a passage to be connected to the hydraulic line (passage extending from opening 54 through the line connection piece); and a housing 12 defining a coupling opening (opening at the left end as best shown in Figure 2) in which the line connection piece is to be disposed for coupling the hydraulic line to the housing (as shown in Figure 3); wherein the housing comprises: a support (sleeve 20 provides a support for the line connection piece 50 as shown in Figure 3) in which the line connection piece is disposed; and a valve chamber housing 18 (sleeve 18 provides a housing for at least a portion of valve device 38 at least in the position shown in Figure 2) in which is disposed a valve device 38, the valve chamber housing comprising a valve closure member (as best understood as described above this is intended to refer to the previously recited valve device) disposed in the housing 12 and configured to connect the housing to the passage of the line connection piece (by opening and closing the flow path due to 38 disengaging and engaging seal 16); and a pressure chamber housing 18 accommodated therein (as best understood as described above, applicant’s pressure chamber housing and valve chamber housing appear to refer to the same element), the pressure chamber housing 18 defining a pressure chamber connected to the passage of the line connection piece 50 (as best shown in Figure 3, fluid pressure from within 18 flows to the passage of the line connection piece 50).  
Regarding Claim 24, Huebscher is seen as further disclosing a locking device (including cap 22 and clip 46) comprising a press sleeve 22 (cap 22 includes a sleeve shape and is at least capable of being pressed onto the housing as shown in Figure 2 and therefore is seen to be readable as a “press sleeve”), the locking device securing the line connection piece 50 in the housing with the press sleeve of the locking device (the press sleeve 22 forms part of the structure which locks the line connection piece in the housing).
Regarding Claim 25, Huebscher is seen as further disclosing a locking device (including cap 22 and clip 46) comprising a twist cap (cap 22 is at least capable of being twisted around the housing 12 as shown in Figure 2 and therefore is seen to be readable as a “twist cap”), the locking device securing the line connection piece 50 in the housing with the twist cap (the twist cap 22 forms part of the structure which locks the line connection piece in the housing).
Regarding Claim 26, Huebscher is seen as further disclosing the housing 12 defines the valve chamber housing 18 (in at least the same manner as achieved by applicant’s device) and the valve device 38 is disposed in the valve chamber housing (as described above as shown in Figure 2).
Regarding Claim 27, Huebscher further discloses the valve chamber housing 18 has a front side (left side as shown in Figure 2); and the front side of the valve chamber housing applies a force to the seal 16 in an axial direction (this is achieved via the plunger 38, which is biased by the spring against the shoulder 44; i.e. the spring pushes the plunger against the housing 18 which applies the force to the seal in the axial direction).
Regarding Claim 28, Huebscher discloses a hydraulic line coupling (Huebscher discloses a coupling which is at least capable of use with hydraulic fluid) capable of use with a hydraulic brake or clutch of vehicles having handlebar steering and a hydraulic line (the limitations of the hydraulic brake or clutch of vehicles having handlebar steering and a hydraulic line are directed only to the suggested use of the claimed coupling; the coupling of Huebscher is at least capable of being used in the recited manner), the hydraulic line coupling comprising: a line connection piece 50 comprising an extension 52 shaped to connect to the hydraulic line (i.e. such as the line including valve 58) and defining a passage to be connected to the hydraulic line (passage extending from opening 54 through the line connection piece); and a housing 12 defining a coupling opening (opening at the left end as best shown in Figure 2) in which the line connection piece is to be disposed for coupling the hydraulic line to the housing (as shown in Figure 3); wherein the housing comprises a support (sleeve 20 provides a support for the line connection piece 50 as shown in Figure 3) in which the line connection piece for connecting a hydraulic line and the line connection piece is disposed (as shown in Figure 3); and which further comprises: a locking device (including cap 22 and clip 46) comprising a press sleeve 22 (cap 22 includes a sleeve shape and is at least capable of being pressed onto the housing as shown in Figure 2 and therefore is seen to be readable as a “press sleeve”), the locking device securing the line connection piece 50 in the housing with the press sleeve of the locking device (the press sleeve 22 forms part of the structure which locks the line connection piece in the housing); and a pressure chamber housing (sleeve 18 is readable on the recited “pressure chamber housing” at least because the sleeve accommodates fluid pressure therein), the housing 12 accommodating the pressure chamber housing (as shown in Figures 2 and 3), the pressure chamber housing 18 defining a pressure chamber connected to the passage of the line connection piece (as best shown in Figure 3, fluid pressure from within 18 flows to the passage of the line connection piece 50).
Regarding Claim 30, Huebscher discloses a hydraulic line coupling (Huebscher discloses a coupling which is at least capable of use with hydraulic fluid) capable of use with a hydraulic brake or clutch of vehicles having handlebar steering and a hydraulic line (the limitations of the hydraulic brake or clutch of vehicles having handlebar steering and a hydraulic line are directed only to the suggested use of the claimed coupling; the coupling of Huebscher is at least capable of being used in the recited manner), the hydraulic line coupling comprising: a line connection piece 50 comprising an extension 52 shaped to connect to the hydraulic line (i.e. such as the line including valve 58) and defining a passage to be connected to the hydraulic line (passage extending from opening 54 through the line connection piece); and a housing 12 comprising: a support (sleeve 20 provides a support for the line connection piece 50 as shown in Figure 3) in which the line connection piece for connecting a hydraulic line and the line connection piece is disposed (as shown in Figure 3), and which further comprises a locking device (including cap 22 and clip 46) comprising a twist cap 22 (cap 22 is at least capable of being twisted around the housing 12 as shown in Figure 2 and therefore is seen to be readable as a “twist cap”), the locking device securing the line connection piece 50 in the housing with the twist cap (the twist cap 22 forms part of the structure which locks the line connection piece in the housing); and a pressure chamber housing (sleeve 18 is readable on the recited “pressure chamber housing” at least because the sleeve accommodates fluid pressure therein), the housing 12 accommodating the pressure chamber housing (as shown in Figures 2 and 3), the pressure chamber housing 18 defining a pressure chamber connected to the passage of the line connection piece (as best shown in Figure 3, fluid pressure from within 18 flows to the passage of the line connection piece 50).
Regarding Claim 31, Huebscher is seen as further disclosing a second line connection piece (manifold 64 is readable as a second line connection piece because it provides a second connection in the line; it is noted that the claim does not require the further line connection piece to have all of the limitations of the line connection piece recited in claim 1) separate from the first line connection piece 50, the pressure chamber (within 18) being disposed between the first line connection piece 50 (at least because 50 does not extend to the rightmost end of 18) and the second line connection piece 64 and enclosed by the pressure chamber housing 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebscher et al. (US Patent 5253842) in view of Austin, Jr. et al. (US Patent 5150880).
Regarding Claim 5, Huebscher does not disclose the seal is disposed and formed to seal in a radial direction between the pressure chamber housing and the line connection piece inserted into the coupling opening.
Austin teaches a seal 50 for use with a coupling such that the seal 50 is disposed and formed to seal in a radial direction between a chamber housing 40 and a line connection piece 84 inserted into a coupling opening 14.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Huebscher such that the seal is disposed between the inner surface of the pressure chamber housing and the line connection piece as taught by Austin for the purpose of utilizing an alternative, functionally equivalent arrangement for ensuring a seal as desired by Huebscher.
Claims 8, 9, 18, 19, 24, 25, 28, and 30 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Huebscher et al. (US Patent 5253842) in view of Shimizu (US Patent Application 2008/0129045).
Regarding Claims 8, 9, 18, 19, 24, 25, 28, and 30, Huebscher is seen as disclosing all of the elements of these claims as described above.  
Alternatively, in the event that the cap 22 of Huebscher is not seen to be readable as a “press sleeve” (claims 8, 18, 24, 28, and 29) or “twist cap” (claims 9, 19, 25, 29, and 30), Shimizu teaches a coupling mechanism for conduits 11 and 12 and further teaches a sleeve 20 formed as a “press sleeve” (at least because during the advancing of the sleeve during threading onto 12 results in pressing inner sleeve 19) and is alternatively seen as a “twist cap” (at least because during threading the cap is twisted around its axis).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Huebscher such that the cap is threaded onto the housing as taught by Shimizu for the purpose of utilizing an alternative, well known connection arrangement.  As described above, the threaded arrangement is readable as providing a “press sleeve” as claimed and a “twist cap” as alternatively claimed.
Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive.  Specifically with respect to the indefiniteness rejections of claims 7, 17, and 23, applicant argues that applicant’s specification as filed designates two elements, a valve device at 60 and a valve closure at 61.  However, one of ordinary skill in the art would understand that the valve disclosed in applicant’s specification as filed includes only a single element (indicated best at 61).  Element 60 merely points to the device generally and should not be recited as a separate structural element.  These claim limitations are misleading to recite two separate structural elements when applicant’s device only includes a single element.
Applicant’s arguments with respect to the indefiniteness rejections of claims 8, 9, 18, 19, 28, and 30 are not persuasive.  Specifically, the claims each recite “a support in which the line connection piece for connecting a hydraulic line and the line connection piece is disposed”.  Therefore, the claim requires the line connection piece to connect the line connection piece with the hydraulic line.  It is confusing that the line connection piece is recited as connecting an element (the hydraulic line) to the line connection piece.  It is noted that applicant argues that the locking device 70 is received in the support to lock the line connection piece 20 in the housing 30.  However, the claims recite “the line connection piece for connecting a hydraulic line and the line connection piece”.  That is, the line connection piece is recited as for connecting a hydraulic line and the line connection piece (rather than reciting a locking device to lock the line connection piece in the housing as argued).
Applicant’s arguments with respect to the indefiniteness rejection of claim 27 is not persuasive because claim 27 does not depend from claim 1 and therefore “the seal” lacks sufficient antecedent basis.
Applicant’s arguments with respect to the anticipation rejections over Huebscher have been fully considered but are not persuasive.  Specifically, applicant argues that sleeve 18 of Huebscher is not readable on the recited “pressure chamber housing”.  However, as described above and in the previous action, sleeve 18 of Huebscher is seen to be readable as a “pressure chamber housing” at least because the cylindrical sleeve accommodates fluid pressure therein.  The applicant’s arguments do not present any arguments as to what more is required by this limitation and furthermore applicant’s disclosed pressure chamber housing 40 is merely a sleeve which is coupled to connection pieces at either end.  It is noted that applicant’s pressure chamber housing does not provide a closed housing (due to the openings at the axial ends) and therefore is seen to merely allow for the transfer of fluid from one end of the housing to the other.  This function is similarly achieved by sleeve 18 of Huebscher.  Applicant’s arguments that sleeve 18 does not define a chamber are not persuasive because there is space within 18, this space is readable as a chamber.  Applicant’s arguments with respect to the advantages of applicant’s device are not persuasive because Huebscher discloses all of the limitations recited in the claims and therefore anticipates the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753